Filing # 156695638 BPNSA OS 6875051 OPAMP pH Filed 06/02/21 Page 1 of S PagelD 25

IN THE CIRCUIT COURT FOR THE
NINTH JUDICIAL CIRCUIT, IN AND FOR

ORANGE COUNTY, FLORIDA
JENNIFER ROMANO,
Plaintiff,
Case No.:
v.
ORLANDO HEALTH, INC.

a Florida Not for Profit Corporation,

Defendant.
/

COMPLAINT & DEMAND FOR JURY TRIAL

Plaintiff, JENNIFER ROMANO (hereinafter referred as “Plaintiff’), by and through the
undersigned counsel, hereby files this Complaint against Defendant ORLANDO HEALTH, INC.,
a Florida Not For Profit Corporation (hereinafter referred as “ORLANDO HEALTH” or
“Defendant’”), pursuant to the Family Medical Leave Act (“FMLA”), and in support of states as
follows:

NATURE OF CASE

The Family and Medical Leave Act of 1993 (“FMLA”) is a United States federal law
requiring covered employers to provide employees job-protected and unpaid leave for qualified
medical and family reasons. The FMLA was intended to balance the demands of the workplace
with the needs of families. Defendant violated the FMLA by retaliating against Plaintiff by
ultimately terminating Plaintiff after she took medical leave to recover from surgery, which
qualified her for protection under FMLA.

PARTIES

1. Plaintiff was hired by ORLANDO HEALTH in January 2018.
Case 6:21-cv-00952-RBD-EJK Document 1-2 Filed 06/02/21 Page 2 of 5 PagelD 26

2. Plaintiff is a resident of Volusia County, Florida.

3. By the very nature of its work, ORLANDO HEALTH is a corporation that is
engaged in an industry affecting commerce.

4, ORLANDO HEALTH employs more than 500 employees.

5. ORLANDO HEALTH employs more than fifty (50) employees within 75 miles of
its ORLANDO HEALTH, Orlando facility.

JURISDICTION

6. The Court has jurisdiction over this complaint pursuant to § 26.012, Florida
Statutes.

7. This action is for damages in excess of Thirty Thousand dollars ($30,000.00),
exclusive of interest, costs, and attorney fees.

8. Plaintiff worked for ORLANDO HEALTH in Orange County, Florida.

9. ORLANDO HEALTH conducts business in Orange County, Florida and
throughout the state.

10. | Venue is proper in the Ninth Judicial Circuit, in and for Orange County, Florida.

FACTUAL ALLEGATIONS

11. Plaintiff began her employment with ORLANDO HEALTH, in January 2018 as a
Licensed Practical Nurse.

12. In July 2019, Plaintiff was approved for intermittent leave as needed to assist her
husband with surgeries due to his medical condition (kidney failure).

13. Plaintiff worked more than 1250 hours in the year immediately preceding July
2019,

14. ‘Plaintiff qualified for FMLA leave.
Case 6:21-cv-00952-RBD-EJK Document 1-2 Filed 06/02/21 Page 3 of 5 PagelD 27

15. | Defendant approved her request for FMLA leave.

16. In total, Plaintiff used approximately four weeks of leave.

17. Each time Plaintiff would return from time away from work, her manager would
make negative comments related to her use of medical leave.

18. Plaintiff's manager would ask why her husband couldn’t take care of himself and
why she kept needing to take time off.

19. Plaintiff was then terminated on July 17, 2020.

20. Plaintiff's terminated was approximately one week after the last time she used
leave.

21. Plaintiff was terminated due to her continued medical accommodation due to her

husband’s disability.

22. ORLANDO HEALTH terminated Plaintiff for exercising her rights under the

FMLA.
COUNT I - RETALIATION UNDER THE FMLA

23. Plaintiff re-alleges and adopts the allegations of paragraphs 1 through 22 above as
if fully set forth herein.

24. ‘Plaintiff was, at all times relevant, eligible for FMLA-covered leave.

25. ORLANDO HEALTH was Plaintiff's employer as defined by the FMLA.

26. ORLANDO HEALTH discriminated and/or retaliated against Plaintiff because
ORLANDO HEALTH knew she was eligible for leave under the FMLA.

27. ORLANDO HEALTH discriminated and/or retaliated against Plaintiff because

Plaintiff attempted to exercise her rights under the FMLA
Case 6:21-cv-00952-RBD-EJK Document 1-2 Filed 06/02/21 Page 4 of 5 PagelD 28

28. .OQRLANDOHEALTH’S acts and omissions negatively affected one or more terms,
conditions and/or privileges of Plaintiff's employment.

29. ORLANDO HEALTH’S conduct violated Plaintiffs right to be free from
discrimination/retaliation as guaranteed by the FMLA.

30. Asadirect, natural, proximate and foreseeable result of the actions of ORLANDO
HEALTH, Plaintiff has suffered injuries for which she is entitled to compensation, including, but
not limited to lost wages and benefits, future pecuniary losses, emotional pain, suffering,
inconvenience, mental anguish, loss of enjoyment of life and other non-pecuniary losses.

31. Plaintiff has no plain, adequate or complete remedy at law for the actions of
ORLANDO HEALTH, which have caused and continue to cause irreparable harm.

32. ORLANDO HEALTH’S violations of the FMLA were willful.

33. Plaintiff is entitled to recover her attorneys’ fees and costs pursuant to 42 U.S.C. §
2617(a)(3).

WHEREFORE, Plaintiff respectfully requests entry of:

a. judgment in her favor and against ORLANDO HEALTH for violation of the anti-
discrimination/anti-retaliation provisions of the FMLA;

b. judgment in her favor and against ORLANDO HEALTH for damages, including
lost earnings, reinstatement, front pay, and/or all actual monetary losses suffered as a result of
ORLANDO HEALTH’S conduct;

c. judgment in her favor and against ORLANDO HEALTH for her reasonable
attorneys’ fees and litigation expenses;

d. judgment in her favor and against ORLANDO HEALTH for liquidated damages

pursuant to 29 U.S.C. § 2617(a)(1)(A)(iii);
Case 6:21-cv-00952-RBD-EJK Document 1-2 Filed 06/02/21 Page 5 of 5 PagelD 29

e. declaratory judgment that ORLANDO HEALTH’S practices toward Plaintiff

violate her rights under the FMLA; and

f. an order granting such other and further relief as this Court deems just and equitable

under the circumstances of this case.

DEMAND FOR JURY TRIAL

Plaintiff hereby demands a trial by jury of all issues so triable.

Dated this 3rd_ day of May, 2021.

Respectfully submitted,

s/ Edward W. Wimp
Carlos V. Leach, Esquire

FBN: 0540021

Edward W. Wimp, Esquire

FBN: 1015586

THE LEACH FIRM, P.A.

631 S. Orlando Ave., Suite 300
Winter Park, FL 32789
Telephone: (407) 574-4999
Facsimile: (833) 813-7513

Email: cleach@theleachfirm.com
Email: ewimp@theleachfirm.com

s/ Noah Storch

Noah Storch, Esq.

Florida Bar No. 85476

RICHARD CELLER LEGAL, P.A.
10368 W. SR 84, Suite 103

Davie, FL 33314

Telephone: (866) 344-9243

Facsimile: (954) 337-2771

Email: noah@floridaovertimelawyer.com

Attorneys for Plaintiff
